Citation Nr: 9923148	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-17 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
bilateral hearing loss disability was denied.


REMAND

In his substantive appeal, dated in November 1998, the 
veteran indicated that he sought a personal hearing before a 
Member of the Board, sitting at a local VA office.  Although 
he was thereafter accorded a personal hearing before a 
hearing officer stationed at the RO, he has not been accorded 
a hearing before a Member of the Board.  Due process concerns 
require that he be afforded the opportunity for such a 
hearing.

This case is accordingly REMANDED for the following:

The RO should request that the veteran 
indicate whether he still seeks a hearing 
before a Member of the Board, sitting at 
the RO.  If he does, the RO should 
schedule him for a hearing before a Board 
Member, sitting at the RO, according to 
the date of his request for such a 
hearing.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.


The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


